                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               :
                                                       :
                                                       :
         v.                                            :       Case No.
                                                       :
DAVID C. MISH, JR.,                                    :
                                                       :       UNDER SEAL
        Defendant.                                     :

                                              ORDER

         Based on the representations in the government’s Motion to Seal the Arrest Warrant,

Criminal Complaint and Related Documents and to Delay Entry on the Public Docket of the Filing

of this Motion to Seal, this Court makes the following:

                                       FINDINGS OF FACT

         Public disclosure of the existence of the Arrest Warrant and Criminal Complaint, with its

supporting Statement of Facts, at this time might alert the defendant that he is wanted for criminal

charges, and this presents the risk that the defendant might attempt to destroy potentially

incriminating evidence. In addition, upon learning of the Arrest Warrant, the defendant might

flee.

         Based on the representations in the government’s motion, Washington Post v. Robinson,

935 F.2d 282, 289 n.10 (D.C. Cir. 1991), and this Court’s findings of facts, this Court finds that

there is a compelling governmental interest in sealing the Arrest Warrant, Criminal Complaint with

its supporting Statement of Facts, pleadings, records and files in this case and that an extraordinary

situation exists that justifies a delay in the public docketing of any notice that the government’s

motion and this Order have been filed with the Criminal Clerk’s office under seal.

         Based on the above, it is this 15th day of January, 2021,




          Case 2:21-mj-00031-WED Filed 01/15/21 Page 1 of 2 Document 1-3
       ORDERED that this Order, the attached government motion to seal, the Arrest Warrant,

the Complaint, its supporting Statement of Facts, and other related pleadings, shall be filed under

seal in the Criminal Clerk’s office until further order of this Court. If the defendant is arrested,

the Complaint shall be unsealed.

       It is further ORDERED that the Criminal Clerk’s office shall not make any entry on the

public docket in this case of the government’s motion to seal and the Order granting such motion,

the Complaint, and other pleadings filed under seal in this case until further order of this Court.

       It is further ORDERED that notwithstanding the other provisions of this ORDER, the

government shall be permitted to disclose the Arrest Warrant and Complaint with its supporting

Statement of Facts and related materials in furtherance of its law enforcement needs and discovery

obligations.
                                                                       Zia M. Faruqui
                                                                       2021.01.15
                                                                       11:57:01 -05'00'
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2




         Case 2:21-mj-00031-WED Filed 01/15/21 Page 2 of 2 Document 1-3
